EXHIBIT 10.1

 

AXESSTEL, INC.

CONVERTIBLE NOTE PURCHASE AGREEMENT

 

THIS CONVERTIBLE NOTE PURCHASE AGREEMENT (this “Agreement”) is made and entered
into as of January 8, 2004 by and among Axesstel, Inc., a Nevada corporation
(the “Company”), North America Venture Fund II, L.P. (the “Investor”), and for
purposes of Section 7.2 only, Mike HP Kwon (“Kwon”) and Satoru Yukie (“Yukie”).

 

1. AGREEMENT TO PURCHASE AND SELL STOCK.

 

1.1 Authorization. As of the Closing (as defined below) the Company will have
authorized the sale and issuance, pursuant to the terms and conditions of this
Agreement, of a convertible promissory note of the Company in the form attached
hereto as Exhibit A (the “Note”) in the principal amount of One Million Dollars
($1,000,000), convertible into shares of the Company’s Common Stock at the price
of Two Dollars ($2.00) per share, as may be adjusted pursuant to Section 2.4 of
the Note. The shares of Common Stock issuable upon conversion of the Note are
hereinafter referred to as the “Conversion Shares”.

 

1.2 Agreement to Purchase and Sell. Subject to the terms and conditions set
forth herein, the Company agrees to sell to the Investor at the Closing, and the
Investor agrees to purchase from the Company at the Closing, the Note.

 

2. CLOSING.

 

2.1 The Closing. The purchase and sale of the Note will take place at the
offices of Gray Cary Ware & Freidenrich LLP, 4365 Executive Drive, Suite 1100,
San Diego, CA 92121, at 10:00 AM local San Diego time on January 8, 2004 (the
“Closing Date”), or at such other time and place as the Company and the Investor
mutually agree upon (which time and place are referred to in this Agreement as
the “Closing”). At the Closing, the Company will deliver to the Investor the
Note against delivery to the Company by the Investor of $1,000,000, paid by (a)
check payable to the Company’s order, (b) wire transfer of funds to the Company
or (c) any combination of the foregoing.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby represents
and warrants to the Investor that, except as set forth in the Disclosure
Schedule (the “Disclosure Schedule”) attached hereto (which Disclosure Schedule
shall be deemed to be representations and warranties to the Investor by the
Company under this Section and to qualify each of the representations and
warranties set forth herein), the statements in the following paragraphs of this
Section 3 are all true and correct:

 

3.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada, and has all requisite corporate power and authority to own its
properties and conduct its business as currently conducted. The Company is
qualified to do business as a foreign corporation in each jurisdiction where
failure to be so qualified could reasonably be expected to have a material
adverse effect on the condition, financial or otherwise, or the earnings,
business

 

1



--------------------------------------------------------------------------------

affairs or business prospects, condition or results of operations of the Company
and its subsidiaries, considered as one enterprise, whether or not arising in
the ordinary course of business (the “Business”) (such effect referred to as a
“Material Adverse Effect”).

 

3.2 Capitalization. Immediately before the Closing the capitalization of the
Company will consist of the following:

 

(a) Common Stock. A total of Fifty Million (50,000,000) authorized shares of
Common Stock, of which approximately Six Million Five Hundred Thirty Two
Thousand (6,532,000) shares are issued and outstanding. There are no shareholder
agreements, voting agreements or other similar agreements with respect to the
Common Stock to which the Company is a party, or to the knowledge of the
Company, between or among any of the Company’s shareholders.

 

(b) Options, Warrants, Reserved Shares. Except for: (i) Three Million Three
Hundred Sixty Nine Thousand Seventy-Six (3,369,076) shares of Common Stock
issuable upon exercise of options outstanding as of October 31, 2003, (ii) One
Million Five Hundred Fifty One Thousand One Hundred Seventy-One (1,551,171)
additional shares of Common Stock reserved for issuance under the Company’s
Stock Option Plans, and (iii) warrants to purchase an aggregate of Four Million
Four Hundred Forty Five Thousand Thirty-Eight (4,445,038) shares of Common
Stock, there are not outstanding any options, warrants, rights or agreements for
the purchase or acquisition from the Company of any shares of its capital stock
or any securities convertible into or ultimately exchangeable or exercisable for
any shares of the Company’s capital stock. Except as set forth in the Disclosure
Schedule, the Company has not entered into any discussion with respect to
entering into any arrangement to purchase or acquire from the Company any shares
of its capital stock or securities convertible or exercisable into its capital
stock.

 

3.3 Subsidiaries.

 

(a) Except for the subsidiaries of the Company listed on the Disclosure
Schedule, the Company does not presently own or control, directly or indirectly,
any interest in any other corporation, partnership, trust, joint venture,
association, or other entity.

 

(b) Each subsidiary of the Company has been duly incorporated and is an existing
corporation in good standing under the laws of the jurisdiction of its
incorporation, with power and authority (corporate and other) to own its
properties and conduct its business as described in the Filings (as defined
below), and each subsidiary of the Company is duly qualified to do business as a
foreign corporation in good standing in all other jurisdictions in which its
ownership or lease of property or the conduct of its business requires such
qualification; all of the issued and outstanding capital stock of each
subsidiary of the Company has been duly authorized and validly issued and is
fully paid and nonassessable; and the capital stock of each subsidiary owned by
the Company, directly or through subsidiaries, is owned free from liens,
encumbrances and defects.

 

3.4 Due Authorization; No Violation. All corporate action on the part of the
Company and its officers, directors and shareholders necessary for the
authorization, execution

 

2



--------------------------------------------------------------------------------

and delivery of, and the performance of all obligations of the Company under,
this Agreement, and the authorization, issuance, reservation for issuance and
delivery of the Note and the Conversion Shares issuable upon conversion of the
Note, has been taken or will be taken prior to the Closing, and this Agreement
constitutes a valid and legally binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as enforceability may
be limited by (a) applicable bankruptcy, insolvency, reorganization or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally and (b) the effect of rules of law governing the
availability of equitable remedies. Neither the execution, delivery or
performance by the Company of this Agreement nor the consummation by the Company
of the transactions contemplated hereby will (a) conflict with or result in a
breach of any provision of the Articles of Incorporation or the Bylaws of the
Company or any of its subsidiaries, (b) conflict with, result in a violation or
breach of, or cause a default (or give rise to any right of termination,
cancellation or acceleration) under any of the terms, conditions or provisions
of any agreement, instrument or obligation to which the Company is a party,
which default could reasonably be expected to have a Material Adverse Effect or
(c) violate any law, statute, rule or regulation or judgment, order, writ,
injunction or decree of any governmental authority, in each case applicable to
the Company or its properties or assets.

 

3.5 Valid Issuance. The Note, when issued, sold and delivered in accordance with
the terms of this Agreement for the consideration provided for herein and the
Conversion Shares when issued upon conversion of the Note, will be duly executed
and delivered and validly issued, fully paid and nonassessable and are not
subject to preemptive or other similar rights of any third party or shareholder
of the Company.

 

3.6 Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority or any court on the part of the
Company is required in connection with the valid execution and delivery of this
Agreement, the offer, sale and issuance of the Note, or the consummation of the
transactions contemplated by this Agreement, except for qualifications or
filings under the Securities Act of 1933, as amended (the “Act”) and the
applicable rules and regulations (the “Rules and Regulations”) of the Securities
and Exchange Commission (the “Commission”) under the Act, and all other
applicable securities laws as may be required in connection with the
transactions contemplated by Section 8 of this Agreement. All such
qualifications, other than the Shelf Registration Statement, will be effective
at the Closing, and all such filings will be made within the time prescribed by
law.

 

3.7 Absence of Changes. After the respective dates as of which information is
given in the Company’s Proxy Statement for the annual meeting of shareholders
held on September 30, 2003, the Company’s Annual Report on Form 10-KSB for the
period ended December 31, 2002, and the Company’s Quarterly Report on Form
10-QSB for the quarter ended September 30, 2003, respectively (such documents,
together with the Disclosure Schedule, referred to collectively as the
“Disclosure Documents”), there has not been (a) any material adverse change in
the condition, financial or otherwise, or in the earnings, business affairs or
business prospects of the Company and its subsidiaries considered as one
enterprise, whether or not arising in the ordinary course of business (a
“Material Adverse Change”), (b) any transaction or event that is material to the
Company, (c) any obligation, direct or contingent, that is material to the
Company, incurred by the Company, (d) any change in the outstanding

 

3



--------------------------------------------------------------------------------

indebtedness of the Company that is material to the Company, (e) any dividend
declared, paid or made on the capital stock of the Company, (f) any loss or
damage (whether or not insured) to the property of the Company which has been
sustained which could reasonably be expected to have a Material Adverse Effect,
or (g) any material change in the accounting methods or practices followed by
the Company.

 

3.8 Litigation. There is no action, suit, proceeding, claim, arbitration or
investigation (“Action”) pending (or, to the best of the Company’s knowledge,
currently threatened) against the Company or any of its subsidiaries or any of
their respective activities, properties or assets, which (a) might prevent the
consummation of the transactions contemplated hereby or (b) if adversely
resolved against the Company, could reasonably be expected to have a Material
Adverse Effect.

 

3.9 Listing. The Company’s Common Stock is listed on the OTC Bulletin Board
System (the “OTCBB”). The Company has not received any notification that the
Commission or the OTCBB is contemplating the termination of such registration or
listing. Before the Shelf Registration Statement (as defined in Section 8.2) is
declared effective by the Commission, the Conversion Shares will, if required by
the listing rules of the OTCBB, have been approved for quotation on the OTCBB,
subject to notice of issuance.

 

3.10 Exchange Act Filings. The Company has filed in a timely manner all reports
and other information required to be filed (“Filings”) with the Commission
pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
during the preceding twelve calendar months. On their respective dates of
filing, the Filings complied as to form in all material respects with the
requirements of the Exchange Act, and the published Rules and Regulations of the
Commission promulgated thereunder. On their respective dates of filing, the
Filings did not include any untrue statement of a material fact required to be
stated therein or necessary to make the statements therein, not misleading, and
all financial statements contained in the Filings fairly present the financial
position of the Company and its consolidated subsidiaries on the dates of such
statements and the results of operations, stockholders’ equity and cash flows of
the Company and its consolidated subsidiaries for the periods covered thereby in
accordance with generally accepted accounting principles in the United States
consistently applied throughout the periods involved and prior periods.

 

3.11 Disclosure. The representations and warranties made by the Company in this
Agreement (including the Disclosure Schedule) and the Filings when read together
do not contain any untrue statement of a material fact and do not omit to state
a material fact necessary to make the statements herein as a whole not
misleading.

 

3.12 Governmental Permits, Etc. The Company and its subsidiaries possess all
licenses, franchises, governmental approvals, permits or other governmental
authorizations (collectively, “Authorizations”) necessary to conduct the
business now operated by them, except for those Authorizations the failure of
which to possess would not, separately or in the aggregate, have a Material
Adverse Effect. To the best of the Company’s knowledge, the Company and its
subsidiaries are in compliance with the terms of all Authorizations and all
laws, ordinances, regulations and decrees applicable to their business, except
for such non-compliance which does not, separately or in the aggregate, have a
Material Adverse Effect.

 

4



--------------------------------------------------------------------------------

3.13 Insurance. The Company is covered by insurance with companies that are
reputable and in such amounts and covering such risks as it believes to be
adequate for the conduct of its business and the value of its properties and
which, it believes, is customary for companies engaged in similar businesses in
similar industries. The Company has no knowledge that any such carrier has
grounds or intends to cancel or fail to renew such policies.

 

3.14 Intellectual Property. The Company and its subsidiaries own or possess the
patents, patent rights, licenses, inventions, copyrights, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) and other rights or interests
in items of intellectual property as are necessary for the operation of the
business operated by the Company and its subsidiaries (the “Patent and
Proprietary Rights”), except where the failure to own or possess such rights
would not have a Material Adverse Effect; the Company has not received notice of
any asserted rights with respect to any of the Patent and Proprietary Rights
which, if determined unfavorably with respect to the interests of the Company
would have a Material Adverse Effect; and the Company has not received notice or
is otherwise aware of any infringement of or conflict with asserted rights of
others with respect to any of the Patent or Proprietary Rights, which
infringement or conflict (if the subject of any unfavorable decision, ruling or
finding), individually or in the aggregate, would result in a Material Adverse
Effect.

 

3.15 Employees. The Company is not aware that any officer or key employee, or
that any group of key employees, intends to terminate his or their employment
with the Company, nor does the Company have any present intention to terminate
the employment of any officer, key employee or group of key employees.

 

3.16 Title to Assets. The Company and its subsidiaries have good and marketable
title to all personal property owned by them that is material to their
respective businesses, in each case free and clear of all liens, except for
liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and its subsidiaries. Any real property and facilities held under
lease by the Company and its subsidiaries are held by them under valid,
subsisting and enforceable leases of which the Company and its subsidiaries are
in material compliance.

 

3.17 Solvency. Based on the financial condition of the Company on a consolidated
basis as of the Closing Date and assuming the Closing has occurred, (i) the fair
saleable value of the Company’s assets exceeds the amount that will be required
to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature; (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business for the current fiscal year as now conducted and as proposed to be
conducted as disclosed in the Company’s Annual Report on Form 10-KSB for the
period ending December 31, 2002 including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
and projected capital requirements and capital availability thereof; and (iii)
the current cash flow of the Company, together with the proceeds the Company
would receive, were it to liquidate all of its assets, after taking into account
all anticipated uses of the cash, would be sufficient to pay all amounts on or
in respect of its debt when such amounts are required to be paid. The Company
does not intend to incur debts

 

5



--------------------------------------------------------------------------------

beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt).

 

3.18 Certain Registration Matters. Assuming the accuracy of the Investor’s
representations and warranties set forth in Section 4, no registration under the
Act is required for the offer and sale of the Note by the Company to the
Investor.

 

3.19 Investment Company. The Company is not, and is not an affiliate of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

3.20 No General Solicitation. Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf (i) has, within the six-month
period prior to the date hereof, offered or sold in the United States or to any
U.S. person (as such terms are defined in Regulation S under the Act) the Note
or any security of the same class or series as the Note or (ii) has offered or
will offer or sell the Note in the United States by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) under the
Act. The Company has not entered and will not enter into any contractual
arrangement with respect to the distribution of the Note except for this
Agreement.

 

4. REPRESENTATIONS, WARRANTIES AND CERTAIN AGREEMENTS OF THE INVESTOR. The
Investor hereby represents and warrants, severally and not jointly, to, and
agrees with, the Company, that:

 

4.1 Authorization. All corporate action on the part of the Investor and its
officers, directors and shareholders necessary for the authorization, execution
and delivery of, and the performance of all obligations of the Investor under,
this Agreement has been taken or will be taken prior to the Closing, and this
Agreement constitutes a valid and legally binding obligation of the Investor,
enforceable against the Investor in accordance with its terms, except as
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and (ii) the effect of rules of law
governing the availability of equitable remedies.

 

4.2 Purchase for Own Account. The Note to be purchased by the Investor hereunder
will be acquired for investment for such Investor’s own account, not as a
nominee or agent, and not with a view to the public resale or distribution
thereof within the meaning of the Act, and such Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the same. The Investor also represents that it has not been formed for the
specific purpose of acquiring the Note.

 

4.3 Disclosure of Information. The Investor has received a copy of the
Disclosure Documents and has received or has had full access to all the
information it considers necessary or appropriate to make an informed investment
decision with respect to the Note. The Investor further has had an opportunity
to ask questions and receive answers from the Company regarding the terms and
conditions of the offering of the Note and to obtain additional information (to
the extent the Company possessed such information or could acquire it without

 

6



--------------------------------------------------------------------------------

unreasonable effort or expense) necessary to verify any information furnished to
the Investor or to which the Investor had access.

 

4.4 Investment Experience. The Investor understands that the purchase of the
Note involves substantial risk. The Investor has experience as an investor in
securities of companies in the development stage and has such knowledge and
experience in financial or business matters that the Investor is capable of
evaluating the merits and risks of this investment in the Note and protecting
its own interests in connection with this investment.

 

4.5 Accredited Investor Status. The Investor is an “accredited investor” within
the meaning of Regulation D promulgated under the Act.

 

4.6 Restricted Securities. The Investor understands that the Note and the
Conversion Shares are characterized as “restricted securities” under the Act
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under the Act and the Rules and Regulations
such securities may be resold without registration under the Act only in certain
limited circumstances. The Investor represents that it is familiar with Rule 144
of the Act and understands the resale limitations imposed thereby and by the
Act. The Investor understands that the Company is under no obligation to
register the Conversion Shares except as provided in Section 8 below.

 

4.7 Further Limitations on Disposition. Without in any way limiting the
representations set forth above, the Investor further agrees not to make any
disposition of all or any portion of the Conversion Shares unless and until:

 

(a) there is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
registration statement and the provisions of Section 8 of this Agreement; or

 

(b) such disposition will not require registration of such securities under the
Act and (i) the Investor shall have notified the Company of the proposed
disposition and shall have furnished the Company with a statement of the
circumstances surrounding the proposed disposition, and (ii) the Investor shall
have furnished the Company, at the expense of the Company, with an opinion of
counsel, reasonably satisfactory to the Company.

 

Notwithstanding the provisions of paragraphs (a) and (b) above, no such
registration statement or opinion of counsel shall be required: (i) for any
routine transfer of any Conversion Shares in compliance with Rule 144 or Rule
144A, or (ii) for any transfer of Conversion Shares by the Investor to (A) a
partner of such partnership or shareholder of such corporation, or (B) the
estate of any such partner or shareholder, provided, that in each of the
foregoing cases the transferee agrees in writing to be subject to the terms of
this Section 4 (other than Section 4.5) to the same extent as if the transferee
were an original Investor hereunder.

 

4.8 Legends. It is understood that the certificates evidencing the Conversion
Shares will bear the legends set forth below:

 

(a) THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE

 

7



--------------------------------------------------------------------------------

“ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN STATES. THESE SECURITIES ARE
SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED
OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE APPLICABLE STATE SECURITIES
LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE
THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION
OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT
ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.

 

(b) THE SHARES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO THE PROVISIONS OF,
AND MAY HAVE CERTAIN REGISTRATION RIGHTS PURSUANT TO, THE PROVISIONS OF A
PURCHASE AGREEMENT BETWEEN THE COMPANY AND THE HOLDER, WHICH MAY RESTRICT THE
TRANSFER OF SUCH SHARES IN CERTAIN CIRCUMSTANCES. A COPY OF SUCH AGREEMENT MAY
BE OBTAINED, WITHOUT CHARGE, AT THE COMPANY’S PRINCIPAL OFFICE.

 

(c) Any legend that counsel to the Company reasonably deems appropriate under
the laws of the State of Nevada.

 

The legends set forth in (a) and (b) above shall, upon the request of the
Investor, be promptly removed by the Company from any certificate evidencing
Conversion Shares upon delivery to the Company of an opinion of counsel to the
Company, that the legended security can be freely transferred in a public sale
without a registration statement being in effect under the Act and in compliance
with exemption requirements under applicable state securities laws and that such
transfer will not jeopardize the exemption or exemptions from registration
pursuant to which the Company issued the Conversion Shares; provided, however,
that no such opinion shall be required in connection with routine sales of
Conversion Shares pursuant to the Shelf Registration Statement (as defined
below). In connection with any such opinion, the Investor shall provide such
certifications as may be reasonably be deemed necessary for the delivery of such
opinion.

 

4.9 No Shorting. Neither the Investor nor any of its affiliates, agents or
investment partners has, or caused any person to, directly or indirectly, engage
in “short sales” of the Company’s Common Stock or any other hedging strategies
with respect to the Company’s Common Stock.

 

5. CONDITIONS TO INVESTOR’S OBLIGATIONS AT CLOSING. The obligations of the
Investor under Section 2 of this Agreement to purchase the Note at the Closing
are subject to the fulfillment or waiver, on or before the Closing, of each of
the following conditions, and the Company shall use all reasonable efforts to
cause such conditions to be satisfied on or before the Closing:

 

5.1 Representations and Warranties True. Each of the representations and
warranties of the Company contained in Section 3 shall be true and correct on
and as of the

 

8



--------------------------------------------------------------------------------

Closing with the same effect as though such representations and warranties had
been made on and as of the Closing.

 

5.2 Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing and
shall have obtained all approvals, consents and qualifications necessary to
complete the purchase and sale described herein.

 

5.3 Compliance Certificate. The Company shall have delivered to the Investor at
the Closing a certificate signed on its behalf by its President, Chief Executive
Officer, Chief Financial Officer or Secretary certifying that the conditions
specified in Sections 5.1 and 5.2 and 5.7 have been fulfilled.

 

5.4 Registration; Securities Exemptions. The offer and sale of the Note to the
Investor pursuant to this Agreement shall be exempt from the registration
requirements under the Act, as amended, and the rules thereunder and the
registration and/or qualification requirements of all other applicable state
securities laws (the “Law”).

 

5.5 Nikko and Wistron Investment. Nikko Antfactory K.K. (“Nikko”) and Wistron
NeWeb, or their respective affiliates, shall have purchased a minimum of Two
Million Dollars ($2,000,000) of shares of the Company’s Common Stock.

 

5.6 Legal Opinion. The Investor shall have received from counsel for the Company
the legal opinions, dated as of the Closing, attached hereto as Exhibit B.

 

5.7 No Material Change. There shall have been no Material Adverse Change from
the date of this Agreement.

 

6. CONDITIONS TO THE COMPANY’S OBLIGATIONS AT CLOSING. The obligations of the
Company under this Agreement to sell the Note to the Investor at the Closing are
subject to the fulfillment or waiver on or before the Closing of each of the
following conditions by the Investor, and the Investor shall use all reasonable
efforts to cause such conditions to be satisfied on or before the Closing:

 

6.1 Representations and Warranties. The representations and warranties of the
Investor contained in Section 4 shall be true and correct on and as of the
Closing with the same effect as though such representations and warranties had
been made on and as of the Closing.

 

6.2 Payment of Purchase Price. The Investor shall have delivered to the Company
the purchase price for the Note in accordance with the provisions of Section 2.

 

7. COVENANTS OF THE PARTIES.

 

7.1 Reduction in Number of Outstanding Convertible Securities. Within the first
90 days after the Closing, the Company will use commercially reasonable efforts
to reduce the number of outstanding warrants and options to purchase shares of
Common Stock of the Company and the total number of shares subject to
outstanding warrants to purchase Common Stock of the Company together equal 20%
of the Company on a fully diluted basis. The

 

9



--------------------------------------------------------------------------------

Company shall not be required to take any action in connection with this
agreement that would have adverse tax consequences on the Company or any
optionee or warrant holder.

 

7.2 Lock-Ups. Yukie represents and warrants that he currently owns a warrant to
purchase One Million Two Hundred Ten Thousand Three Hundred Sixty-Seven
(1,210,367) shares of Common Stock of the Company (the “Yukie Warrant”). Yukie
agrees that for a period of one year from the Closing he will not sell or
otherwise transfer the Yukie Warrant or the shares issuable upon exercise or
conversion of the Yukie Warrant. Kwon represents and warrants that he currently
owns a warrant to purchase One Million One Hundred Twenty-Two Thousand Six
Hundred Seventy-One (1,122,671) shares of Common Stock of the Company (the “Kwon
Warrant”). Kwon agrees that for a period of one year from the Closing he will
not sell or otherwise transfer the Kwon Warrant or the shares issuable upon
exercise or conversion of the Kwon Warrant, without the written consent of the
Investor holding a majority of the Shares purchased hereunder.

 

7.3 Confidentiality. The Company and the Investor agree that the terms of that
certain Confidentiality Agreement between the parties, dated October 2003, shall
remain in full force and effect for a period of one (1) year from the date of
the Closing.

 

7.4 Board Observer. The Company and the Investor agree that for so long as
Nikko, the Investor and their respective affiliates together own Common Stock or
securities convertible into Common Stock in an amount equal to an aggregate of
at least 5% of the Company’s capital stock, determined on a fully diluted basis,
the Investor and Nikko shall together have the right to appoint one observer to
attend all meetings of the Board of Directors of the Company (the “Board
Observer”). The Board Observer shall be entitled to the same notice, information
and materials provided to members of the Board of Directors in connection with
such meetings.

 

7.5 Periodic Reporting. The Company will use its best efforts to make all future
Filings in a timely manner and in accordance with the requirements of the
Exchange Act and the Rules and Regulations of the Commission.

 

8. REGISTRATION RIGHTS.

 

8.1 Definitions. For purposes of this Agreement:

 

(a) Form S-2. The term “Form S-2” means such form under the Act as is in effect
on the date hereof or any successor registration form under the Act subsequently
adopted by the Commission which permits inclusion or incorporation of
substantial information by reference to other documents filed by the Company
with the Commission.

 

(b) Holder. The term “Holders” shall mean holders of Registrable Securities that
have registration rights pursuant to this Agreement.

 

(c) Registration. The terms “register,” “registered,” and “registration” refer
to a registration effected by preparing and filing a registration statement in
compliance with the Act, and the declaration or ordering of effectiveness of
such registration statement.

 

10



--------------------------------------------------------------------------------

(d) Registrable Securities. The term “Registrable Securities” means: (1) all of
the Conversion Shares, and (2) any shares of Common Stock of the Company issued
as a dividend or other distribution with respect to, or in exchange for or in
replacement of, any of the Conversion Shares; provided, however, that the term
“Registrable Securities” shall exclude in all events (and such securities shall
not constitute “Registrable Securities”) (i) any Registrable Securities sold or
transferred by a person in a transaction in which the registration rights
granted under this Agreement are not assigned in accordance with the provisions
of this Agreement, (ii) any Registrable Securities sold in a public offering
pursuant to a registration statement filed with the Commission or sold pursuant
to Rule 144 promulgated under the Act (“Rule 144”) or (iii) as to any Holder,
the Registrable Securities held by such Holder if all of such Registrable
Securities can be publicly sold without volume restriction within a three-month
period pursuant to Rule 144.

 

(e) Prospectus: The term “Prospectus” shall mean the prospectus included in any
Shelf Registration Statement (including, without limitation, a prospectus that
discloses information previously omitted from a prospectus filed as part of an
effective registration statement in reliance upon Rule 430A promulgated under
the Act), as amended or supplemented by any prospectus supplement (including,
without limitation, any prospectus supplement with respect to the terms of the
offering of any portion of the Registrable Securities covered by such Shelf
Registration Statement), and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

(f) Shelf Registration Statement. See Section 8.2(a).

 

8.2 Form S-2 Shelf Registration.

 

(a) Registration. The Company shall prepare and file with the Commission within
forty-five (45) days following the Closing and use all reasonable efforts to
have declared effective as soon as practicable thereafter, a registration
statement on Form S-2 (or, if the Company is not then eligible to use Form S-2,
then another appropriate form) providing for the resale by the Holders of all of
the Registrable Securities (the “Shelf Registration Statement”). The Shelf
Registration Statement may include securities other than those held by Holders.
The Company shall use its best efforts to keep the Shelf Registration Statement
continuously effective (subject to Section 8.2(b)), pursuant to the Act and the
Rules and Regulations promulgated thereunder, until (i) the date when such
Registrable Securities cease to meet the definition of Registrable Securities
pursuant to Section 8.1, or (ii) the Company’s obligations hereunder terminate
(the “Permitted Window”). In the event that the Shelf Registration Statement
shall cease to be effective, the Company shall promptly prepare and file a new
registration statement covering the Registrable Securities and shall use its
best efforts to have such registration statement declared effective as soon as
possible. Any such registration statement shall be considered a “Shelf
Registration Statement” hereunder. The registration rights granted hereunder are
not subject or subordinate to any prior registration rights granted to any other
securityholder of the Company.

 

(b) Blackout Notice. In the event (i) that the Company concludes that it is
necessary for the Company to supplement the Prospectus or make an appropriate
filing

 

11



--------------------------------------------------------------------------------

under the Exchange Act so as to cause the Prospectus to become current, or (ii)
that, in the reasonable and good faith judgment of the President, Chief
Executive Officer or the Company’s Board of Directors, it is advisable to
suspend the use of the Prospectus for a discrete period of time due to material
undisclosed pending corporate developments or pending public filings with the
Commission (which need not be described in detail), the Company shall deliver a
written notice (the “Blackout Notice”) to each Holder to the effect of the
foregoing and, upon delivery of the Blackout Notice, each Holder shall not sell
any Conversion Shares or any other securities of the Company that are held by
such Holder, shall not otherwise engage in any other disposition with respect to
the Company’s securities, and shall not disclose to any third party that such a
notice has been given or the contents of the notice. The Permitted Window shall
resume upon the Holders’ receipt of copies of the supplemented or amended
Prospectus, or at such time as each Holder is advised in writing by the Company
that the Prospectus may be used, and at such time as each Holder has received
copies of any additional or supplemental filings that are incorporated or deemed
incorporated by reference in such Prospectus and which are required to be
delivered as part of the Prospectus. In any event, such restrictions shall
terminate no later than 45 days after the date of delivery of the Blackout
Notice. If the Company has delivered a Blackout Notice within 90 days of the
date that it delivers another Blackout Notice pursuant this section, then the
45-day time period set forth in the preceding sentence shall be shortened so
that the restrictions imposed by the Blackout Notice shall expire no later than
10 days after delivery of such Blackout Notice.

 

(c) Expenses. The registration fees and expenses incurred by the Company in
connection with the Shelf Registration Statement and actions taken by the
Company in connection with each Permitted Window shall be borne by the Company.
Each Holder shall be responsible for any fees and expenses of its counsel or
other advisers.

 

8.3 Obligations of the Company. Whenever required to effect the registration of
any Registrable Securities under this Agreement, the Company shall, as
expeditiously as reasonably possible:

 

(a) Furnish to each Holder such number of copies of a Prospectus, including a
preliminary Prospectus, in conformity with the requirements of the Act, and such
other documents as it may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by it that are included in such
registration.

 

(b) Use all reasonable efforts to register and qualify the securities covered by
such registration statement under such other securities or Blue Sky laws of such
jurisdictions as shall be reasonably requested by the Holders, provided that the
Company shall not be required in connection therewith or as a condition thereto
to qualify to do business or to file a general consent to service of process in
any such states or jurisdictions.

 

(c) Notify each Holder promptly (i) of any request by the Commission or any
other federal or state governmental authority during the period of effectiveness
of a registration statement for amendments or supplements to such registration
statement or related prospectus or for additional information, (ii) of the
issuance by the Commission or any other federal or state governmental authority
of any stop order suspending the effectiveness of a registration statement or
the initiation of any proceedings for that purpose and (iii) of the receipt

 

12



--------------------------------------------------------------------------------

by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose.

 

(d) Make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of the Shelf Registration Statement at the earliest
possible time.

 

8.4 Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to Section 8.2 that each Holder shall
furnish to the Company such information regarding it, the Registrable Securities
held by it, and the intended method of disposition of such securities as shall
be required to timely effect the registration of its Registrable Securities.

 

8.5 Indemnification. In the event any Registrable Securities are included in a
registration statement under this Agreement:

 

(a) By the Company. To the extent permitted by law, the Company will indemnify
and hold harmless each Holder, the officers and directors of such Holder, each
person, if any, who controls a Holder and any underwriter (as defined in the
Act) acting on behalf of a Holder (such persons and entities referred to as
“Holder Indemnified Parties”), against any losses, expenses, damages or
liabilities to which they may become subject under the Act, the Exchange Act or
other federal or state law (a “Loss”), insofar as such Losses (or actions in
respect thereof) arise out of any claim, action or proceeding brought by a third
party arising out of or based upon any of the following statements, omissions or
violations (collectively a “Violation”):

 

(i) any untrue statement or alleged untrue statement of a material fact
contained in a registration statement filed pursuant to this Section 8 or the
omission or alleged omission to state in a registration statement filed pursuant
to this Section 8 a material fact required to be stated therein, or necessary to
make the statements therein not misleading or arising out of any untrue
statement or alleged untrue statement of a material fact included in any
preliminary prospectus or the Prospectus filed pursuant to this Section 8 (or
any amendment or supplement thereto), or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading; or

 

(ii) any violation or alleged violation by the Company of the Act, the Exchange
Act, any federal or state securities law or any rule or regulation promulgated
under the Act, the Exchange Act or any federal or state securities law, in each
case in connection with the offering covered by such registration statement;

 

and the Company will reimburse each Holder Indemnified Party for any legal or
other expenses reasonably incurred by them, as incurred, in connection with
investigating or defending any such Violation; provided, however, that the
indemnity agreement contained in this subsection shall not apply to amounts paid
in settlement of any such Loss, if such settlement is effected without the

 

13



--------------------------------------------------------------------------------

consent of the Company, nor shall the Company be liable in any such case for any
such Loss to the extent that it arises out of or is based upon a Violation which
occurs in reliance upon and in conformity with written information furnished
expressly for use in connection with such registration statement by the Holder
Indemnified Party; and provided further, that the Company will not be liable for
the reasonable legal fees and expenses of more than one counsel to the Holder
Indemnified Parties.

 

(b) By the Holders. To the extent permitted by law, each Holder will indemnify
and hold harmless the Company, each of its directors, each of its officers who
have signed the registration statement, and each person, if any, who controls
the Company within the meaning of the Act (such persons and entities referred to
as “Company Indemnified Parties”) against any Losses to which such Company
Indemnified Parties may become subject under the Act, the Exchange Act or other
federal or state law, insofar as such Losses (or actions in respect thereto)
arise out of or are based upon any Violation, in each case to the extent (and
only to the extent) that such Violation occurs in reliance upon and in
conformity with written information furnished by the Holders expressly for use
in connection with such registration statement; and the Holders will reimburse
any legal or other expenses reasonably incurred by such Company Indemnified
Parties in connection with investigating or defending any such Violation;
provided, however, that the indemnity agreement contained in this subsection
shall not apply to amounts paid in settlement of any such Loss if such
settlement is effected without the consent of the Holders; provided further,
that the Holders shall not be liable for the reasonable legal fees and expenses
of more than one counsel to the Company Indemnified Parties; and provided
further, that the total amounts payable in indemnity by the Holders under this
subsection in respect of any Violation shall not exceed the net proceeds
received by the Holders in the registered offering out of which such Violation
arises.

 

(c) Notice. Promptly after receipt by an indemnified party under this Section of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim for indemnification in respect thereof
is to be made against any indemnifying party under this Section, deliver to the
indemnifying party a written notice of the commencement of such an action and
the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume the defense thereof with counsel selected by
the indemnifying party and reasonably acceptable to a majority in interest of
the indemnified parties; provided, however, that an indemnified party shall have
the right to retain its own counsel, with the reasonable fees and expenses to be
paid by the indemnifying party, if the indemnified party has been advised in
writing by counsel that representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual conflict
of interests between such indemnified party and any other party represented by
such counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall relieve such indemnifying party of liability to the indemnified
party under this Section to the extent such delay caused material prejudice to
the indemnified party, but the omission so to deliver written notice to the
indemnifying party will not relieve it of any liability that it may have to any
indemnified party otherwise than under this Section.

 

14



--------------------------------------------------------------------------------

(d) Defect Eliminated in Final Prospectus. The foregoing indemnity agreements of
the Company and the Holders are subject to the condition that, insofar as they
relate to any Violation made in a preliminary prospectus but eliminated or
remedied in the amended prospectus on file with the Commission at the time the
registration statement in question becomes effective or in the amended
prospectus filed with the Commission pursuant to Rule 424(b) of the Commission
(the “Final Prospectus”), such indemnity agreements shall not inure to the
benefit of any person if a copy of the Final Prospectus was furnished in a
timely manner to the indemnified party and was not furnished to the person
asserting the loss, liability, claim or damage at or prior to the time such
action is required by the Act.

 

(e) Survival. The obligations of the Company and the Holder under this Section
shall survive the completion of any offering of Registrable Securities in a
registration statement, and otherwise.

 

8.6 Rule 144 Reporting. With a view to making available the benefits of certain
rules and regulations of the Commission which may at any time permit the sale of
the Registrable Securities to the public without registration, for so long as
each Holder owns any Registrable Securities, the Company agrees to:

 

(a) Make and keep adequate, current public information available, as those terms
are understood and defined in Rule 144 under the Act, at all times;

 

(b) File with the Commission in a timely manner all reports and other documents
required of the Company under the Exchange Act; and

 

(c) So long as such Holder owns any Registrable Securities, to furnish to such
Holder forthwith upon request a written statement by the Company as to its
compliance with the reporting requirements of said Rule 144, a copy of the most
recent annual or quarterly report of the Company, and such other reports and
documents of the Company as such Holder may reasonably request in availing
itself of any rule or regulation of the Commission allowing the Holder to sell
any such securities without registration.

 

8.7 Termination of the Company’s Obligations. The Company shall have no
obligation to register, or maintain, a registration statement governing
Registrable Securities, (i) if all Registrable Securities have been registered
and sold pursuant to registrations effected pursuant to this Agreement, or (ii)
with respect to any particular Holder, at such time as all Registrable
Securities held by such Holder may be sold without any volume restrictions
within a three month period under Rule 144, as it may be amended from time to
time, including but not limited to amendments that reduce that period of time
that securities must be held before such securities may be sold pursuant to such
rule.

 

8.8 Piggyback Registrations.

 

(a) The Company shall use its best efforts to notify all Holders of Registrable
Securities in writing at least twenty (20) days before filing any registration
statement under the Act for purposes of effecting an underwritten public
offering by the Company of securities of the Company (excluding registration
statements relating to any employee benefit plan or a corporate merger,
acquisition or reorganization, or any Form S-3 or similar shelf

 

15



--------------------------------------------------------------------------------

registration statements relating to the non-underwritten offer and sale of
securities for the account of persons or entities other than the Company) and
will afford each such Holder an opportunity to include in such registration
statement all or any part of the Registrable Securities then held by such
Holder. Each Holder desiring to include in any such registration statement all
or any part of the Registrable Securities held by such Holder shall, within ten
(10) days after receipt of the above-described notice from the Company, so
notify the Company in writing, and in such notice shall inform the Company of
the number of Registrable Securities such Holder wishes to include in such
registration statement. If a Holder decides not to include all of its
Registrable Securities in any such registration statement filed by the Company,
such Holder shall nevertheless continue to have the right to include any
Registrable Securities in any subsequent registration statement or registration
statements as may be filed by the Company with respect to offerings of its
securities, all upon the terms and conditions set forth herein. The Holders’
rights to include any Registrable Securities in any offering under this Section
are subject in all events to the ability of the managing underwriter for such
offering to exclude some or all of the Registrable Securities requested to be
registered on the basis of a good faith determination that inclusion of such
securities might adversely affect the success of the offering or otherwise
adversely affect the Company. Any such exclusion shall be pro rata among all
Holders who have requested to sell Registrable Securities in such registration.

 

(b) Underwriting. If a registration statement under which the Company gives
notice under this Section is for an underwritten offering, then the Company
shall so advise the Holders of Registrable Securities. In such event, the right
of any such Holder’s Registrable Securities to be included in a registration
pursuant to this Section shall be conditioned upon such Holder’s participation
in such underwriting and the inclusion of such Holder’s Registrable Securities
in the underwriting to the extent provided herein. All Holders proposing to
distribute their Registrable Securities through such underwriting shall enter
into an underwriting agreement in customary form with the managing underwriter
or underwriters selected for such underwriting and shall furnish such
information and documents as the Company or the managing underwriter or
underwriters may reasonably request. Notwithstanding any other provision of this
Agreement, if the managing underwriter determine(s) in good faith that marketing
factors require a limitation of the number of shares to be underwritten, then
the managing underwriter(s) may exclude Registrable Securities from the
registration and the underwriting, pro rata among all Holders who have requested
to sell Registrable Securities in such registration. If any Holder disapproves
of the terms of any such underwriting, such Holder may elect to withdraw
therefrom by written notice to the Company and the underwriter, delivered at
least ten (10) business days prior to the effective date of the registration
statement. Any Registrable Securities excluded or withdrawn from such
underwriting shall be excluded and withdrawn from the registration.

 

(c) Expenses. The Holders shall be responsible for their pro rata share of
registration fees and underwriters’ and brokers’ discounts and commissions
relating to any Registrable Securities included in such registration. Other
registration expenses (such as legal and accounting fees of counsel to the
Company, printing fees, road show expenses, and the like) shall be shall be
borne by the Company.

 

(d) Number of Piggyback Registrations. The piggyback registration rights granted
to the Holders under this Section shall apply to the first three registrations
filed by

 

16



--------------------------------------------------------------------------------

the Company after the Closing (excluding any registrations filed under Section
8.2 of this Agreement.

 

9. ASSIGNMENT. Notwithstanding anything herein to the contrary, the registration
rights of a Holder under Section 8 hereof may be assigned only to a party who
acquires from such Holder at least One Hundred Thousand (100,000) shares of
Registrable Securities (as such number may be adjusted to reflect subdivisions,
combinations and stock dividends of the Company’s Common Stock), (such party is
referred to as an “Assignee”); provided, however, that (i) no party may be
assigned any of the foregoing rights until the Company is given written notice
by the assigning party at the time of such assignment stating the name and
address of the Assignee and identifying the securities of the Company as to
which the rights in question are being assigned; (ii) that any such Assignee
shall receive such assigned rights subject to all the terms and conditions of
this Agreement; and (iii) no such assignment or assignments shall increase the
obligations of the Company hereunder.

 

10. MISCELLANEOUS.

 

10.1 Survival of Warranties. The respective indemnities, agreements,
representations, warranties and covenants of the Company and of the Investor
contained in or made pursuant to this Agreement shall survive the execution and
delivery of this Agreement and the Closing and shall in no way be affected by
any investigation of the subject matter thereof made by or on behalf of the
Investor, its counsel or the Company, as the case may be.

 

10.2 Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties.

 

10.3 Governing Law; Consent to Jurisdiction. This Agreement shall be governed by
and construed under the internal laws of the State of California as applied to
agreements among California residents entered into and to be performed entirely
within California, without reference to principles of conflict of laws or choice
of laws.

 

10.4 Counterparts. This Agreement may be executed in two or more counterparts
and by facsimile, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

10.5 Headings. The headings and captions used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement. All references in this Agreement to sections, paragraphs, exhibits
and schedules shall, unless otherwise provided, refer to sections and paragraphs
hereof and exhibits and schedules attached hereto, all of which exhibits and
schedules are incorporated herein by this reference.

 

10.6 Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
upon personal delivery to the party to be notified, by telecopier or upon
deposit with the United States Post Office, by registered or certified mail,
postage prepaid and addressed to the party to be notified in the case of the
Company, at 6305 Lusk Boulevard, San Diego, CA 92121 with a copy to Gray Cary
Ware & Freidenrich LLP, 4365 Executive Drive, Suite 1100, San Diego, CA 92121,
Attn: Christian Waage, Esq., or in the case of the Investor, at the record
address for the

 

17



--------------------------------------------------------------------------------

Investor as reflected on the books of the Company, or at such other address as
any party may designate by giving ten (10) days advance written notice to the
other party. Notices shall be deemed delivered upon delivery if personally
delivered, one business day after transmission with confirmation of receipt if
sent by telecopier, or three days after deposit in the mails if mailed.

 

10.7 No Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finder’s or broker’s fee or commission in connection with this
transaction. The Investor agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee (and any asserted liability) for which the Investor or
any of its officers, partners, employees, or representatives is responsible. The
Company agrees to indemnify and to hold harmless the Investor from any liability
for any commission or compensation in the nature of a finder’s or broker’s fee
(and any asserted liability) for which the Company or any of its officers,
employees or representatives is responsible.

 

10.8 Costs, Expenses. Each party’s costs in connection with the preparation,
execution delivery and performance of this Agreement (including without
limitation legal fees) shall be borne by that party; provided that the Company
shall pay the fees of one outside counsel for the Investor.

 

10.9 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investor.

 

10.10 Severability. If one or more provisions of this Agreement are held to be
invalid, illegal or unenforceable under applicable law, such provision(s) shall
be excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision(s) were so excluded and shall be enforceable in
accordance with its terms.

 

10.11 Entire Agreement. This Agreement, together with any exhibits or schedules
hereto, constitutes the entire agreement and understanding of the parties with
respect to the subject matter hereof and supersedes any and all prior
negotiations, correspondence, agreements, understandings duties or obligations
between the parties with respect to the subject matter hereof.

 

10.12 Further Assurances. From and after the date of this Agreement, upon the
request of the Investor or the Company, the Company and the Investor shall
execute and deliver such instruments, documents or other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.

 

[Remainder of this page intentionally left blank]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Convertible Promissory
Note Purchase Agreement as of the date first above written.

 

THE COMPANY:       INVESTOR:

Axesstel, Inc.,

a Nevada corporation

        By:          

By:

     

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

Name:

         

Name:

     

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

Title:

         

Title:

     

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Mike HP Kwon

     

Satoru Yukie

 

[COUNTERPART SIGNATURE PAGE

CONVERTIBLE PROMISSORY NOTE PURCHASE AGREEMENT]

 

19



--------------------------------------------------------------------------------

Exhibit A

 

Form of Convertible Promissory Note

 

(see attached)

 



--------------------------------------------------------------------------------

Exhibit B

 

FORM OF OPINION

 

The Investor shall have received an opinion, dated the Closing Date, of Gray
Cary Ware & Freidenrich or Dieterich & Associates, counsel for the Company,
that:

 

(i) The Company has been duly incorporated and is an existing corporation in
good standing under the laws of the State of Nevada, with corporate power and
authority to own its properties and conduct its business as described in the
Filings; and the Company is duly qualified to do business as a foreign
corporation in good standing in all other jurisdictions in which its ownership
or lease of property or the conduct of its business requires such qualification.

 

(ii) The Note has been duly authorized, executed, authenticated, issued and
delivered and the Note constitutes valid and legally binding obligations of the
Company enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.

 

(iii) The Note is convertible into Common Stock of the Company in accordance
with its terms, the shares of such Common Stock initially issuable upon
conversion of the Note have been duly authorized and reserved for issuance upon
such conversion and, when issued upon such conversion, will be validly issued,
fully paid and nonassessable; the outstanding shares of such Common Stock have
been duly authorized and validly issued, are fully paid and nonassessable; and
to the knowledge of such counsel, the shareholders of the Company have no
preemptive rights with respect to the Note or the Common Stock issuable on
conversion of the Note.

 

(iv) The Company is not and, after giving effect to the offering and sale of the
Note and the application of the proceeds thereof as described herein, will not
be an “investment company” as defined in the Investment Company Act of 1940.

 

(v) No consent, approval, authorization or order of, or filing with, any
governmental agency or body or any court is required for the consummation of the
transactions contemplated by the Agreement in connection with the issuance or
sale of the Note by the Company, except (a) such as may be required under state
securities laws (b) for the order of the Securities and Exchange Commission
declaring the Shelf Registration Statement effective and (c) for the filing of a
notice of sale on Form D as required by Rule 503 of Regulation D of the
Securities Act.

 

(vi) To such counsel’s knowledge, there are no pending actions, suits or
proceedings against or to the affecting the Company, any of its subsidiaries or
any of their respective properties that, if determined adversely to the Company
or any of its subsidiaries, would individually or in the aggregate have a
Material Adverse Effect, or would materially and adversely affect the ability of
the Company to perform its obligations under this Agreement, or which are
otherwise material in the context of the sale of the Note; and no such actions,
suits or proceedings are threatened or, to such counsel’s knowledge,
contemplated.

 

1



--------------------------------------------------------------------------------

(vii) The execution, delivery and performance of the Agreement and the issuance
and sale of the Note and compliance with the terms and provisions thereof will
not result in a breach or violation of any of the terms and provisions of, or
constitute a default under, any statute, any rule, regulation or order of any
governmental agency or body or any court having jurisdiction over the Company or
any subsidiary of the Company or any of their properties, or any agreement or
instrument to which the Company or any such subsidiary is a party or by which
the Company or any such subsidiary is bound or to which any of the properties of
the Company or any such subsidiary is subject, or the charter or by-laws of the
Company or any such subsidiary, and the Company has full power and authority to
authorize, issue and sell the Note as contemplated by the Agreement.

 

(viii) Such counsel have no reason to believe that any Filing, as of the date
hereof and as of the Closing Date, contained any untrue statement of a material
fact or omitted to state any material fact required to be stated therein or
necessary to make the statements therein not misleading; the descriptions in the
Filings of statutes, legal and governmental proceedings and contracts and other
documents are accurate and fairly present the information required to be shown;
it being understood that such counsel need express no opinion as to the
financial statements or other financial data contained in the Filings; and the
Filings comply as to form in all material respects.

 

(ix) The Agreement has been duly authorized, executed and delivered by the
Company.

 

(x) It is not necessary in connection with (i) the offer, sale and delivery of
the Note by the Company to the Investor pursuant to the Agreement or (ii) the
resale of the Note by the Investor in the manner contemplated hereby to register
the Note under the Securities Act of 1933, as amended.

 

(xi) To the knowledge of such counsel, the Company’s representation and warranty
as set forth in Section 3.2 of the Agreement is true and correct in all material
respects.

 

2